t c summary opinion united_states tax_court anthony t young and kimberlee m young petitioners v commissioner of internal revenue respondent docket no 5130-05s filed date anthony t young pro_se alex shlivko for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure b the decision to be entered is not reviewable by any other court and this opinion shall not be cited as precedent for any other case in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in and a dollar_figure sec_6662 accuracy-related_penalty with respect to petitioners’ federal_income_tax after concessions the issues for decision are as follows whether petitioners are entitled to a charitable_contribution_deduction whether petitioners are entitled to a deduction for employee business_expenses whether petitioners are entitled to a deduction for expenses claimed on a schedule c profit or loss from business relating to a business identified as gasy investment co and whether petitioners are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in new york petitioners are and were at all times relevant married to each other they filed a timely joint federal_income_tax return during anthony t young petitioner who holds a bachelor’s degree in economics and has taken some courses towards a postgraduate degree was employed as a salesperson by salomon smith barney inc kimberlee m young was employed as a veterinarian by secaucus animal hospital on date petitioners’ residence and its contents suffered significant damages due to a furnace malfunction that allowed the water pipes in the house to freeze and ultimately burst petitioners were out of town at the time petitioners are members of the greater faith church of the abundance in haledon new jersey during they made contributions in cash and property to that organization the property contributions consisted of computer equipment including monitors central processing units and keyboards petitioner prepared petitioners’ joint federal_income_tax return using a computer-based income_tax return preparation program before the return was filed it was reviewed and revised by a paid income_tax_return_preparer the incomes earned and received from their respective employers are shown on forms w-2 wage and tax statement and reported on the return included with petitioners’ return are a schedule a itemized_deductions and a schedule c 2this is as specific a description as the record allows as relevant here the following deductions are claimed on the schedule a deduction cash gifts to charity gifts to charity other than cash employee business_expenses amount dollar_figure big_number big_number according to petitioner the cash gifts to charity consist in part of contributions to greater faith church of the abundance and in part of contributions to animal rescue organizations according to a form_8283 noncash charitable_contributions included with petitioners’ return the gifts to charity made other than in cash were made to the salvation army in secaucus new jersey and consist of clothing toys couch chairs dresser the employee_business_expense deduction relates to kimberlee young’s employment as a veterinarian with secaucus animal hospital the schedule c relates to a business identified as gasy investment co its principal business is shown as consultant brokerage sales trading petitioner is listed as the proprietor of gasy on the schedule c no income is reported on the schedule c as relevant here the following deductions are claimed 3see supra note deduction advertising car and truck expenses legal and professional services travel meals other expenses amount dollar_figure big_number big_number big_number big_number big_number in the above-referenced notice_of_deficiency respondent disallowed the charitable_contribution_deduction disallowed the employee_business_expense deduction disallowed the above-listed deductions claimed on the schedule c and imposed a sec_6662 accuracy-related_penalty according to the notice_of_deficiency petitioners failed to substantiate the amounts of the disallowed deductions other adjustments made in the notice_of_deficiency are computational and need not be addressed discussion we begin by noting as we have observed in countless opinions that deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer claiming a deduction on a federal_income_tax 4petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate by adequate_records that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner supra sec_1_6001-1 income_tax regs none of the deductions here in dispute have been adequately substantiated by any written records or documents admitted into evidence according to petitioner hi sec_2002 tax records were damaged destroyed or otherwise lost when the water pipes in his house burst in date petitioner explained his failure to attempt to reconstruct any of the records upon his mistaken belief that the case had been settled according to petitioner he did not learn otherwise until shortly before the trial date and he did not have sufficient time to contact third parties in an attempt to acquire copies of canceled checks etc sympathetic to petitioners’ dilemma the court allowed the record to remain open for a substantial period to allow for the introduction of additional evidence by stipulation or further trial the parties apparently could not agree to any further stipulations and neither party requested further trial 5set against evidence establishing the date of this event petitioner testified that at the time he prepared the return which is dated date his tax records including records to support the deductions claimed on that return were available to and relied upon by him as it stands the evidence in this case consists of petitioner’s testimony a copy of petitioners’ joint federal_income_tax return a copy of the notice_of_deficiency that forms the basis for this case a copy of an invoice from petitioners’ accountant showing that their return was reviewed and revised in date documents demonstrating the damages to petitioners’ residence as described above and a letter dated in from the pastor of petitioners’ church acknowledging donations of computer equipment during petitioners are both well educated and the manner in which petitioner proceeded at trial demonstrates that he is sophisticated in federal_income_tax matters that being so we are satisfied that little discussion is required to support our resolution of each of the issues here in dispute charitable_contribution_deduction in general sec_170 allows a deduction for any charitable_contribution made within the taxable_year if properly verified pursuant to regulations promulgated by the commissioner the charitable_contribution_deduction claimed on the return and disallowed in the notice_of_deficiency consists in part of cash donations and in part of donations made in property petitioner testified that some of the cash donations were made by check but no canceled checks were produced to support his testimony or the amount shown on the return with respect to the property donations petitioner testified that from time to time during various items of clothing were left in containers placed by the salvation army he also testified that he donated computer equipment to his church a donation evidenced by a letter from the church’s pastor the donations made to the salvation army are shown on petitioners’ return the donation of computer equipment is not after careful review of the evidence we find that petitioners are entitled to a charitable_contribution_deduction totaling dollar_figure employee_business_expense deduction in general sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 17_tc_1456 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose see 308_us_488 in general an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 affd 777_f2d_662 11th cir the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 the employee_business_expense deduction here in dispute relates to kimberlee m young who did not attend trial or submit in any form any explanation regarding the circumstances giving rise to the expenses that underlie the deduction when petitioner was asked on cross-examination whether his wife was required to incur the expenses in connection with her employment at the animal hospital he responded i don’t know absent sufficient evidence that the expenses were necessary in connection with kimberlee m young’s employment and in the absence of any substantiating documents to support a finding that the expenses were paid_or_incurred respondent’s disallowance of the deduction is sustained schedule c deductions petitioner’s description of what business activity he conducted as the proprietor of gasy investment co was at best vague the lack of specificity regarding the business activities coupled with the absence of any substantiating documents to support the deductions in dispute constrains us to sustain respondent’s disallowances of those deductions sec_6662 accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty of percent of any portion of an underpayment_of_tax if among other reasons the underpayment is attributable to a substantial_understatement_of_income_tax sec_6662 d an understatement of income_tax is a substantial_understatement_of_income_tax if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the taxpayer’s return sec_6662 ignoring conditions not relevant here for purposes of sec_6662 an understatement is defined as the excess of the amount of the tax required to be shown on the taxpayer’s return over the amount of the tax which is shown on the return sec_6662 in this case the understatement of income_tax is computed in the same manner as and is equal to the deficiency as redetermined taking into account the foregoing that amount will exceed dollar_figure see sec_6211 sec_6662 under sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence to show that imposition of the penalty is appropriate see 116_tc_438 we have sustained adjustments in the notice_of_deficiency that will give rise to a deficiency and underpayment_of_tax that exceeds dollar_figure for the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown the taxpayer acted with reasonable_cause and in good_faith sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners bear the burden of proving that they had reasonable_cause and acted in good_faith with respect to the underpayment see higbee v commissioner supra pincite this they have failed to do respondent’s imposition of the sec_6662 accuracy- related penalty is sustained to reflect the foregoing decision will be entered under rule
